—Appeals by the defendant from three judgments of the County Court, Rockland County (Alfieri, J.), all rendered September 22, 2008, convicting him of burglary in the first degree under indictment No. 08-00170, burglary in the third degree under indictment No. 08-00171, and burglary in the third degree under superior court information No. 08-00339, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant pleaded guilty with the full understanding that he would receive the sentences actually imposed and, therefore, he has no basis now to complain that his sentences are excessive (see People v Ubiles, 59 AD3d 572 [2009]; People v Grigg, 53 AD3d 629, 630 [2008]; People v Kazepis, 101 AD2d 816, 817 [1984]). In any event, the sentences imposed were not excessive (see People v Farrar, 52 NY2d 302, 308 [1981]; People v Alvarez, 166 AD2d 603 [1990]; People v Suitte, 90 AD2d 80 [1982]). Fisher, J.P., Santucci, Angiolillo, Hall and Lott, JJ., concur.